DETAILED ACTION
This Corrected Notice of Allowability is in response to Applicant’s submission filed 02/23/2022.
Claims 1-20 are allowable.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 19 was objected to but now correctly recites “the alternative aspect suggestions.”
The objection is hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022 was filed after the mailing date of the Notice of Allowability on 12/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Both NPL references, regarding European Patent Application No. 17771168.6, in the IDS have been considered. The European Patent Application bears similarities to the claims of this application 15/214,237.

Response to Amendments - 35 USC § 112
Claims 1-4 were rejected under 35 U.S.C. 112(b) as being indefinite but have been amended to clarify the category trees. The rejections are hereby withdrawn.

Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention. The dependent claims are allowed at least by virtue of their dependency on allowed base claims.

The cited references include Madhavan1, Zeng2, Holbrook3¸ and Hsu4, and newly incorporated reference Tijssen5.

Madhavan teaches (FIG. 2, ¶ 0035-0036, 0043) receiving an entity from a user and generating candidate aspects based on the entity or on a class related to the entity.
Madhavan (FIG. 2, ¶ 0051) also allows a user to provide feedback indicating which aspects are useful aspects and which aspects are not useful aspects of an entity. Some entity-based aspects are useful for more popular entities (Madhavan ¶ 0037), aspects ultimately being ranked based on its diversity score and popularity score (Madhavan ¶ 0078).
Madhavan (FIG. 7, ¶ 0105-0109) presents aspects as “related search” options for a user, presenting corresponding search results once a user selects the aspect.

Zeng teaches (FIG. 4, col. 12, line 63-col. 13, line 2) levels of a product category system. Zeng further teaches (FIG. 7, col. 15, line 48-54) search results including category relationships, such as categories directly (one level) below "Men's apparel" including "Long-sleeved T-shirts", "Short-sleeved T-shirts."
Zeng teaches more category/subcategory interplay through FIG. 4, col. 13, line 46-51 explaining directly upgrading a category that is located at a low level of the category system with a high click ratio to a higher level category within a recommended data set.
Zeng teaches (FIGs. 4-7, col. 16, lines 13-62) replacing sub-categories with other sub-categories and grouping remaining level one categories as subcategories under a new parent/’other’ category.
Zeng teaches (FIGs. 7-8; see col. 16, line 34-4) checking sub-categories one level below the parent categories to see whether or not it can be replaced by a subcategory one level below it that meets certain criteria to ultimately obtain attribute data, such as the brands or sleeve length of Zeng FIG. 8 (and any associated values such as ‘H&M’.)

Holbrook teaches (FIGs. 4-5) a prompt to divide a category (then swap to one of the divisions). Holbrook recites a Shopping category that is hierarchically related to Vehicles, Recreation and Hobbies, Auctions, and Sports.

Hsu teaches (FIGs. 5-6, ¶ 0068) allowing a user to select an attribute value, updating any displayed previous search results to include the most relevant results based on the selected value. Hsu generally provides suggestions for a user to allow them to refine a search but in a product-focused environment, such as suggesting brand, model, megapixels, color, or zoom for a digital camera or even performing further suggestions for brand such as Canon, Nikon, or Sony.

Tijssen teaches (FIGs. 1C-1E, ¶ 0056) identifying a hypernym of a key term and providing expansion suggestions; a hypernym is a super-class associated with a key term, and a coordinate term represents other sub-classes associated with the key term’s hypernym.

The resulting claim limitations appear to be directed to receiving user input, determining a dominant product category and any sub-categories, then displaying suggested sub-categories, a hierarchical representation of the determined dominant product category, an invitation to complete the user input by adding an undisplayed aspect value of one of the sub-category suggestions, and an invitation to swap dominant categories, where doing so replaces the set of sub-category suggestions with different, newly-relevant sub-category suggestions.

The preceding is but a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner concludes that the cited references used in the previous rejection cannot be reasonably combined with other references (such as Tijssen) in order to render the claims obvious as currently amended. 

Although the references do describe a determined initial category, replacing categories or sub-categories with criteria-fulfilling subcategories, navigating the categories and sub-categories, and general embodiments of user suggestions/prompts for query enhancement, refinement, or completion, the prior art does not appear to fully address replacing sub-categories (displayed in a tree under a detected dominant category in response to entered user input) with alternative sub-categories (that 

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. 

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tao, U.S. Patent No. 8,667,007, “Hybrid and Iterative Keyword and Category Search Technique,” FIGs. 3, col. 11, line 57-col. 12, line 31, “the matching engine 150 identifies query keywords with low keyword relevance indicator values for non-top-ranked selected categories to match ones in non-top-ranked categories that may be used to replace the keywords in the query”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        March 10, 2022     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Madhavan et al., U.S. Patent Application Publication No. 2013/0268517
        2 Zeng et al., U.S. Patent No. 9,690,846
        3 Holbrook, U.S. Patent No. 7,493,315
        4 Hsu et al., U.S. Patent Application Publication No. 2012/0265779
        5 Tijssen et al., U.S. Patent Application Publication No. 2017/0242913